DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

storing a batch-related information for a corresponding batch of products, wherein the stored batch-related information includes a batch date assigned to the corresponding batch of products by a manufacturer of the batch of product using a machine-readable code encoded with the batch date;

detecting a consumer identifier (ID) in a purchase transaction for a product of the corresponding batch of products;

recording the purchase transaction for the product with the detected consumer ID; and

transmitting, to a device associated with the detected consumer ID, the batch date linked to the product of the corresponding batch of products.


This is considered to be certain methods of organizing human activity, in particular, managing an inventory of products which is considered to be a fundamental economic activity or practice.  
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor, storage media, and database) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor, storage media, and database to process and store various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (US 2018/0011889) in view of official notice.
	Regarding claims 1, 8, and 15, Knobel discloses a method (system and computer program product) that includes storing in an inventory database information for a
product wherein the stored information includes a date assigned to the product using a machine readable code encoded with the date (abstract, Fig. 3, par. 54, 57, 92, information related to product stored in personal food inventory system, information includes a product expiration date, par. 32, 34, the information may be encoded in a barcode, QR code, or some other machine readable code and displayed on the product), detecting a consumer identifier in a purchase transaction for the product (abstract, Fig. 3, par. 54, 57, user purchases food item, user account is identified via card used in purchase), recording the purchase transaction for the product with the detected consumer ID (abstract, Fig. 3, par. 54, 57, purchase information associated with user account is used to update PFIS), and transmitting to a device associated with the consumer the date linked to the product (abstract, Fig. 7, 8, par. 99, notification sent to user device regarding product expiration date). 
	The method of Knobel differs from the claimed invention in that it does not explicitly show the products to be contained in a batch.
	The examiner gives official notice that it is well-known to group multiple individual products into a batch.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Knobel so that the product is contained in a batch, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide an efficient means for identifying groups of identical individual items.
	Regarding claims 2 and 5, the detected information is encoded in a machine-readable code on the product packaging (par. 60, bar code, QR code on item scanned).  Regarding claim 3, retailer loyalty programs are well-known.  Regarding claim 4, the inventory database is updated based on the detection of the product code (abstract, par. 60, 62, code is scanned and inventory database is updated).  Regarding claims 6 and 7, the product information includes an expiration date (par. 54, 99).  Obvious matter that each item in a batch could have separate information associated with it.  Regarding claims 9-14 and 16-20, the features of the invention recited in these claims have already been addressed in the rejection above. 

Response to Arguments
5.	Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the “basic economic activity” identified by the examiner does not fall within one of the enumerated sub-groupings of certain methods of organizing human activity specified by the 2019 PEG, that the claims do not recite any of the specified subgroupings of fundamental economic principles or practices, and that the other claim elements integrate the abstract idea into a practical application because the invention provides a technical improvement.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art reference fails to teach all the recited features of the claimed invention, in particular, the new features added in the current amendments related to using a machine-readable code to encode product batch date information.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  Regarding the rejection under U.S.C. 101, the examiner uses the terminology of “basic economic activity” to mean a “fundamental economic principle or practice.”  In the examiner’s interpretation, the claims are concerned with managing an inventory of products and information associated with the products and this is considered to be a fundamental economic practice which is commonly performed by any business which sells products to consumers.  The examiner points out that the subgroupings of fundamental economic principles or practices specified by the 2019 PEG are merely examples and do not constitute a complete or exhaustive list.  As noted in the rejection above the additional elements other than the abstract idea per se (i.e., a processor, storage media, and database) fail to integrate the abstract idea into a practical application because they are recited in a very generic manner and at a high level of generality.  The claims do not recite sufficient details related to the other elements for these elements to place meaningful limits on the abstract idea.  Regarding the rejection under U.S.C. 103, the rejection above has been revised to address the newly added features and applicant’s arguments.  The Knobel reference shows the recited features and the relevant locations in the reference are identified.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627